 8:21-cv-00336-JFB-SMB Doc # 1 Filed: 08/31/21 Page 1 of 5 - Page ID # 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEBRASKA


Shawn Elder,
                                                     Case No. ____________________
                                    Plaintiff,
                                                             COMPLAINT
v.                                                     (JURY TRIAL DEMANDED)

Union Pacific Railroad Co.,

                                  Defendant.


                                    INTRODUCTION

       1.      Defendant Union Pacific Railroad Co. has engaged in a pattern and

practice of discriminating against employees who suffer from disabilities, in violation of

the Americans with Disabilities Acts, as amended by the ADA Amendments Act of 2008,

42 U.S.C. § 12101, et seq. (“ADA”). See, e.g., Harris v. Union Pacific Railroad Co., No.

8:16-cv-381, Memorandum and Order, Dkt. 307 (D. Neb. Feb. 4, 2019). This includes

against Shawn Elder, who Union Pacific has withheld from service for unsubstantiated

concerns regarding his health.

                                         PARTIES

       2.      Elder is an individual who resides and worked for Union Pacific in Iowa.

       3.      Union Pacific is a railroad carrier engaged in interstate commerce. It is

headquartered in this district. Consequently, its human resources department, which is

responsible for investigating complaints of disability discrimination, is based in this

district; its law department, which is responsible for adopting policies regarding and

training its managers on disability discrimination, is based in this district; and its medical




                                                 1
 8:21-cv-00336-JFB-SMB Doc # 1 Filed: 08/31/21 Page 2 of 5 - Page ID # 2




department, which is responsible for evaluating and accommodating its employees’

disabilities, is based in this district.

                                JURISDICTION AND VENUE

        4.       This Court has subject-matter jurisdiction under 28 U.S.C. § 1331.

        5.       Venue is proper in this division under 28 U.S.C. § 1391 because Union

Pacific is headquartered and the illegal conduct occurred pursuant to policies and

procedures that were promulgated by officers who reside in this district, and because a

substantial part of the events or omissions giving rise to Elder’s claims occurred in this

district.

                                 FACTUAL ALLEGATIONS

        6.       Elder suffers from a diabetic condition that can, over time, cause his

eyesight to worsen.

        7.       Elder worked for Union Pacific from 2004 to the incident at issue in this

case.

        8.       At the time of the incident at issue in this case, Elder was a conductor.

        9.       Elder has never had difficulty performing his job’s essential functions.

        10.      In 2018, Union Pacific nevertheless removed Elder from service, claiming

that his diabetic condition could cause him to suddenly lose his eyesight, which—

according to it—put him at an unacceptably high risk of endangering himself or others

were it to allow him to continue working.

        11.      The likelihood of Elder suddenly losing all of his eyesight in either eye,

much less both of them, is slim to none.

        12.      Even did Elder suddenly lose his eyesight in both eyes, the chance of it



                                               2
 8:21-cv-00336-JFB-SMB Doc # 1 Filed: 08/31/21 Page 3 of 5 - Page ID # 3




resulting in him injuring himself or others is minimal.

       13.     This minimal risk could be mitigated through any number of reasonable

accommodations.

                                  CAUSES OF ACTION

                              COUNT I
         DISABILITY DISCRIMINATION, IN VIOLATION OF THE ADA

       14.     Section 12112(a) of the ADA prohibits employers from discriminating

against a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of employment.

       15.     At all relevant times, Elder was an individual with a disability withing the

ADA’s meaning.

       16.     Elder is a qualified individual under the ADA.

       17.     Union Pacific discriminated against Elder on the basis of disability when it

removed him from service.

       18.     Because Union Pacific violated 42 U.S.C. § 12112, Elder has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an

amount to be determined by the trier of fact. Elder is also entitled to attorneys’ fees and

costs incurred in connection with these claims.

       19.     Union Pacific committed the above-alleged acts with reckless or deliberate

disregard for Elder’s rights. As a result, Elder is entitled to punitive damages.

                           COUNT II
         FAILURE TO ACCOMMODATE, IN VIOLATION OF THE ADA

       20.     At all relevant times, Elder was an individual with a disability under the

ADA.
                                              3
 8:21-cv-00336-JFB-SMB Doc # 1 Filed: 08/31/21 Page 4 of 5 - Page ID # 4




       21.      Union Pacific was aware of Elder’s disability.

       22.      Discriminating against a qualified individual with a disability includes:

       [N]ot making reasonable accommodations to the known physical or
       mental limitations of an otherwise qualified individual with a disability
       who is an applicant or employee, unless such covered entity can
       demonstrate that the accommodation would impose an undue hardship on
       the operation of the business of such covered entity[.]
       42 U.S.C. § 12112(b)(5)(A).

       23.      If Union Pacific believed that Elder’s disability prevented him from

performing any essential function of his job, it had a duty to explore whether a reasonable

accommodation existed that would allow Elder to perform the essential functions of his

job.

       24.      Union Pacific failed to engage with Elder in the interactive process, and

failed to offer reasonable accommodation to Elder.

       25.      Because Union Pacific violated 42 U.S.C. § 12112, Elder has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an

amount to be determined by the trier of fact. Elder is also entitled to attorneys’ fees and

costs incurred in connection with these claims.

       26.      Union Pacific committed the above-alleged acts with reckless disregard or

deliberate disregard for Elder’s rights and safety. As a result, Elder is entitled to punitive

damages.

                                 PRAYER FOR RELIEF

       WHEREFORE, Elder prays for judgment against Union Pacific as follows:

             27. That the practices of Union Pacific complained of herein be determined

   and adjudged to constitute violations of the ADA;

             28. For an injunction against Union Pacific and its directors, officers, owners,

                                              4
 8:21-cv-00336-JFB-SMB Doc # 1 Filed: 08/31/21 Page 5 of 5 - Page ID # 5




   agents, successors, employees and representatives, and any and all persons acting in

   concert with them, from engaging in each of the unlawful practices, policies, customs,

   and usages set forth herein;

             29. For an order reinstating Elder with seniority and benefits;

             30. For an award of damages arising from loss of past and future income,

   emotional distress, and other compensatory damages in an amount to be determined

   by the trier of fact;

             31. For an award of pre-judgment interest, as provided by law;

             32. For an award of Elder’s costs, disbursements and attorneys’ fees pursuant

   to law;

             33. For all relief available under the ADA;

             34. For such other and further relief available by statute; and

             35. For such other and further relief as the Court deems just and equitable.


                                                COUNSEL FOR PLAINTIFF
August 31, 2021
                                                /s/ Nicholas D. Thompson
                                                Nicholas D. Thompson (pro hac vice)
                                                Casey Jones Law
                                                3520 Cherryvale Avenue, Suite 83
                                                Appleton, WI 54913
                                                Phone: (757) 477-0991
                                                Email: nthompson@caseyjones.law




                                               5
